                      Case 18-00057                 Doc 44           Filed 10/03/18 Entered 10/03/18 13:30:44                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   PERICA BASARA                                                                   §           Case No. 18-00057
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    01/03/2018 . The undersigned trustee was appointed on 01/03/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               35,772.63

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               0.00
                                                     Bank service fees                                                                   186.71
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               35,585.92

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-00057                  Doc 44          Filed 10/03/18 Entered 10/03/18 13:30:44                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 05/15/2018 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 4,327.26 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 4,327.26 , for a total compensation of $ 4,327.26 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 09/26/2018                                     By:/s/KAREN R. GOODMAN
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                          Case 18-00057             Doc 44     Filed 10/03/18 Entered 10/03/18 13:30:44                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              18-00057                          DRC           Judge:        Donald R Cassling                            Trustee Name:                      KAREN R. GOODMAN
Case Name:            PERICA BASARA                                                                                              Date Filed (f) or Converted (c):   01/03/2018 (f)
                                                                                                                                 341(a) Meeting Date:               02/06/2018
For Period Ending:    09/26/2018                                                                                                 Claims Bar Date:                   05/15/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 8284 W. Argyle, Norridge, IL 60706                                                  120,000.00                  64,258.00                                                18,000.00                          FA
  2. 911 Busse Highway, Apt. #303, Park Ridge, IL 60068                                  311,000.00                  16,013.00                                                       0.00                        FA
  3. 2012 Chevy Silverado                                                                  3,500.00                       0.00                                                       0.00                        FA
  4. 2015 VW Jetta                                                                        10,000.00                       0.00                                                       0.00                        FA
  5. HOUSEHOLD GOODS AND FURNISHINGS                                                         750.00                       0.00                                                       0.00                        FA
  6. Electronics                                                                             450.00                       0.00                                                       0.00                        FA
  7. FIREARMS                                                                              1,200.00                       0.00                                                       0.00                        FA
  8. Clothes                                                                                 500.00                       0.00                                                       0.00                        FA
  9. CASH ON HAND                                                                            200.00                    200.00                                                        0.00                        FA
 10. Chase business account                                                                  137.00                    137.00                                                        0.00                        FA
 11. TD Ameritrade                                                                        19,202.00                  19,202.00                                                17,772.63                          FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $466,939.00                 $99,810.00                                               $35,772.63                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  3/31/18: Review claims, file tax returns, file TFR.




  Initial Projected Date of Final Report (TFR): 06/30/2018            Current Projected Date of Final Report (TFR): 09/30/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                   Page:           1
                                         Case 18-00057                 Doc 44 Filed 10/03/18
                                                                                           FORM 2Entered 10/03/18 13:30:44                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-00057                                                                                               Trustee Name: KAREN R. GOODMAN                                           Exhibit B
      Case Name: PERICA BASARA                                                                                               Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX3391
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4546                                                                               Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 09/26/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   03/06/18             1          Jovanka Lakic                             Sale of Debtor interest in                             1110-000               $18,000.00                                $18,000.00
                                                                             Norridge property
   03/22/18             11         TD Ameritrade Clearing                    Turnover of TD Ameritrade                              1129-000               $17,772.63                                $35,772.63
                                                                             Account proceeds
   04/06/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $30.96          $35,741.67
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $51.42          $35,690.25
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $53.06          $35,637.19
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $51.27          $35,585.92
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                $35,772.63               $186.71
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $35,772.63               $186.71
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $35,772.63               $186.71




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                        $35,772.63               $186.71
                                                                                                                                                           Page:     2
                                 Case 18-00057    Doc 44          Filed 10/03/18 Entered 10/03/18 13:30:44         Desc Main
                                                                   Document     Page 5 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX3391 - Checking                                        $35,772.63                $186.71             $35,585.92
                                                                                                         $35,772.63                $186.71             $35,585.92

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $35,772.63
                                            Total Gross Receipts:                     $35,772.63




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
                  Case 18-00057               Doc 44       Filed 10/03/18 Entered 10/03/18 13:30:44       Desc Main
                                                            Document     Page 6 of 10
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 18-00057                                                                                               Date: September 26, 2018
Debtor Name: PERICA BASARA
Claims Bar Date: 5/15/2018


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled          Claimed            Allowed
           KAREN R. GOODMAN                    Administrative                                     $0.00         $4,327.26          $4,327.26
100        Taft Stettinius & Hollister, LLP
2100       kgoodman@taftlaw.com




           TAFT STETTINIUS &                   Administrative                                     $0.00         $3,022.00          $3,022.00
100        HOLLISTER LLP
3110       111 EAST WACKER DRIVE
           SUITE 2800
           CHICAGO, IL 60601

           ALAN D. LASKO                       Administrative                                     $0.00         $1,487.00          $1,487.00
100        ALAN D. LASKO &
3410       ASSOCIATES
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606

           ALAN D. LASKO                       Administrative                                     $0.00            $23.20            $23.20
100        ALAN D. LASKO &
3420       ASSOCIATES
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606

5P         Internal Revenue Service            Priority                                           $0.00        $73,838.08         $73,838.08
280        PO Box 7346
5800       Philadelphia, PA 19101




1          PREMIER TRAILER LEASING 1           Unsecured                                          $0.00       $127,513.88        $127,513.88
300        1001 N. INDEPENDENCE BLVD.
7100       ROMEOVILLE, IL 60446




2          TBF FINANCIAL LLC                   Unsecured                                          $0.00        $10,930.57         $10,930.57
300        740 WAUKEGAN RD., 404
7100       DEERFIELD, IL 60015




3          CAPITAL ONE BANK (USA),             Unsecured                                          $0.00             $0.00              $0.00
300        N.A.
7100       PO BOX 71083
           CHARLOTTE, NC 28272-1083




                                                                           Page 1                  Printed: September 26, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
                 Case 18-00057              Doc 44          Filed 10/03/18 Entered 10/03/18 13:30:44     Desc Main
                                                             Document     Page 7 of 10
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-00057                                                                                              Date: September 26, 2018
Debtor Name: PERICA BASARA
Claims Bar Date: 5/15/2018


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled          Claimed            Allowed
4          CAPITAL ONE BANK (USA),            Unsecured                                          $0.00         $3,447.08          $3,447.08
300        N.A.
7100       PO BOX 71083
           CHARLOTTE, NC 28272-1083


5U         DEPARTMENT OF TREASURY-            Unsecured                                          $0.00       $256,886.87        $256,886.87
300        INTERNAL REVENUE SERVICE
7100       PO BOX 7346
           PHILADELPHIA, PA 19101-7346


6          BMW FINANCIAL SERVICES             Unsecured                                          $0.00         $9,218.51          $9,218.51
300        NA, LLC
7100       C/O AIS PORTFOLIO
           SERVICES, LP
           4515 N SANTA FE AVE. DEPT.
           APS
           OKLAHOMA CITY, OK 73118

5S         DEPARTMENT OF TREASURY-            Secured                                            $0.00        $22,439.00         $22,439.00
400        INTERNAL REVENUE SERVICE
4300       PO BOX 7346
           PHILADELPHIA, PA 19101-7346


           Case Totals                                                                           $0.00       $513,133.45        $513,133.45
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2             Printed: September 26, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 18-00057              Doc 44    Filed 10/03/18 Entered 10/03/18 13:30:44               Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-00057
     Case Name: PERICA BASARA
     Trustee Name: KAREN R. GOODMAN
                         Balance on hand                                              $                35,585.92

               Claims of secured creditors will be paid as follows:

                                                             Allowed            Interim
                                                             Amount of          Payment to         Proposed
       Claim No. Claimant                     Claim Asserted Claim              Date               Payment
                      DEPARTMENT OF
                      TREASURY-
                      INTERNAL
                      REVENUE
       5S             SERVICE       $             22,439.00 $      22,439.00 $             0.00 $              0.00
                 Total to be paid to secured creditors                                $                        0.00
                 Remaining Balance                                                    $                35,585.92


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
       Trustee Fees: KAREN R. GOODMAN                    $       4,327.26 $               0.00 $         4,327.26
       Attorney for Trustee Fees: TAFT
       STETTINIUS & HOLLISTER LLP                        $       3,022.00 $               0.00 $         3,022.00
       Accountant for Trustee Fees: ALAN D.
       LASKO                                             $       1,487.00 $               0.00 $         1,487.00
       Accountant for Trustee Expenses: ALAN D.
       LASKO                                    $                     23.20 $             0.00 $              23.20
                 Total to be paid for chapter 7 administrative expenses               $                  8,859.46
                 Remaining Balance                                                    $                26,726.46




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 18-00057             Doc 44   Filed 10/03/18 Entered 10/03/18 13:30:44              Desc Main
                                             Document     Page 9 of 10




               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 73,838.08 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     5P                   Internal Revenue Service        $    73,838.08 $              0.00 $        26,726.46
                 Total to be paid to priority creditors                                $              26,726.46
                 Remaining Balance                                                     $                     0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 407,996.91 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          PREMIER TRAILER
     1                    LEASING 1                       $   127,513.88 $              0.00 $               0.00
     2                    TBF FINANCIAL LLC               $    10,930.57 $              0.00 $               0.00
                          CAPITAL ONE BANK
     3                    (USA), N.A.                     $         0.00 $              0.00 $               0.00
                          CAPITAL ONE BANK
     4                    (USA), N.A.                     $     3,447.08 $              0.00 $               0.00




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 18-00057             Doc 44   Filed 10/03/18 Entered 10/03/18 13:30:44             Desc Main
                                             Document     Page 10 of 10




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          DEPARTMENT OF
                          TREASURY-INTERNAL
     5U                   REVENUE SERVICE   $                256,886.87 $              0.00 $               0.00
                          BMW FINANCIAL
     6                    SERVICES NA, LLC           $         9,218.51 $              0.00 $               0.00
                 Total to be paid to timely general unsecured creditors               $                     0.00
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
